 
 
I 
112th CONGRESS
1st Session
H. R. 545 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2011 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to reimburse certain volunteers who provide funeral honors details at the funerals of veterans. 
 
 
1.Short titleThis Act may be cited as the Providing Military Honors for our Nation’s Heroes Act.
2.Reimbursement by Secretary of Veterans Affairs of volunteers who provide funeral honors detail at funerals for veterans
(a)Reimbursement authorizedChapter 23 of title 38, United States Code, is amended by adding at the end the following new section:

2309.Reimbursement of volunteers who provide funeral honors detail
(a)Reimbursement of volunteersThe Secretary may reimburse a member of a veterans’ service organization or other organization approved by the Secretary for transportation expenses and other expenses the Secretary determines are appropriate, if such expenses are incurred in connection with the voluntary provision of a funeral honors detail at the funeral of a veteran, including a funeral honors detail requested by a funeral home.
(b)RegulationsThe Secretary shall prescribe regulations to carry out this section..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:


2309. Reimbursement of volunteers who provide funeral honors detail.. 
 
